 1

 2

 3

 4

 5

 6

 7

 8

 9
                                 UNITED STATES DISTRICT COURT
10
                                         EASTERN DISTRICT OF CALIFORNIA
11

12        ANDREW HODGINS,                                             Case No. 1:17-cv-00679-SKO
13                               Plaintiff,                           ORDER GRANTING DEFENDANT’S
                                                                      MOTION TO DISMISS
14                 v.
                                                                      (Doc. 45)
15        STEVEN YAPLEE, M.D.,
16                               Defendant.
17        _____________________________________/
18

19              On January 3, 2019, Defendant Steven Yaplee, M.D. (“Defendant”) filed a motion to dismiss
20 for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of Civil

21 Procedure (the “Motion”).1 (Doc. 45.) On January 15, 2019, Plaintiff Andrew Hodgins (“Plaintiff”)

22 filed a statement of non-opposition to the Motion. (Doc. 47.)

23              “Pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure, a party may challenge
24 the court’s subject matter jurisdiction ‘on the basis that supplemental jurisdiction . . . is improper’

25 according to 28 U.S.C. § 1367.” Oliver v. Longs Drug Stores Cal., Inc., No. 07CV2302, 2008 WL

26 544399, at *1 (S.D. Cal. Feb. 25, 2008) (quoting Sparrow v. Mazda Am. Credit, 385 F.Supp.2d
27 1063, 1066 (E.D. Cal. 2005)). The lack of subject matter jurisdiction may be raised “at any time.”

28   1
         The parties consented to the jurisdiction of a U.S. Magistrate Judge. (Docs. 21, 23.)
 1 Fed. R. Civ. P. 12(h)(3). The district court may elect to decline to exercise supplemental jurisdiction

 2 over a state law claim if “the district court has dismissed all claims over which it has original

 3 jurisdiction.” 28 U.S.C. § 1367(c)(3). In deciding whether to exercise supplemental jurisdiction,

 4 the court should consider the interests of judicial economy, convenience, fairness, and comity. Acri

 5 v. Varian Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997).

 6          Here, all federal claims have been dismissed leaving only Plaintiff’s state law claims for
 7 medical negligence and lack of informed consent, and the Court finds the interests of judicial

 8 economy, convenience, fairness, and comity, all weigh in favor of dismissal. This is particularly

 9 true in view of Plaintiff’s non-opposition to the Motion. Accordingly, the Court declines to exercise

10 supplemental jurisdiction over Plaintiff’s remaining state law claims and Defendant’s Motion (Doc.

11 45), is GRANTED.

12          Based on the foregoing, it is HEREBY ORDERED THAT:
13          1.      Plaintiff’s remaining state law claims for medical negligence (Claim Three) and lack
14 of informed consent (Claim Four) against Defendant, are DISMISSED without prejudice; and

15          2.      The Clerk of Court is DIRECTED to close this case.
16
     IT IS SO ORDERED.
17

18 Dated:        January 16, 2019                                 /s/   Sheila K. Oberto             .
19                                                     UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26
27

28

                                                      2
